Title: London Thursday March 30.
From: Adams, John
To: 


       Presented Mr. Hamilton to the Queen at the Drawing Room. Dined at Mr. Paradices. Count Warranzow Woronzow and his Gentleman and Chaplain, M. Sodorini the Venetian Minister, Mr. Jefferson, Dr. Bancroft, Coll. Smith and my Family.
       Went at Nine O Clock to the French Ambassadors Ball, where were two or three hundred People, chiefly Ladies. Here I met the Marquis of Landsdown and the Earl of Harcourt. These two Noblemen ventured to enter into Conversation with me. So did Sir George Young Yonge. But there is an Aukward Timidity, in General. This People cannot look me in the Face: there is conscious Guilt and Shame in their Countenances, when they look at me. They feel that they have behaved ill, and that I am sensible of it.
      